DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the main oil passage being provided at a position away from the hydraulic lash adjuster bore in a direction that crosses an axial direction of the camshaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Further, Fig. 1 shows a main oil passage 14, which is shown extending in an axial direction, (as indicated via. fig. 1-4; note main oil passage 14 is not shown in fig. 3, but other elements (at least, 13c) are shown, which serve as a proxy in indication of the relative location of main oil passage 14), which is the same axial direction as the camshafts (81, 83; as shown in fig. 1), however, as understood, the drawings do not show “the main oil passage being provided at a position…that crosses an axial direction of the camshaft” as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, claim 1 recites inter alia “the main oil passage being provided at a position…in a direction that crosses an axial direction of the camshaft” and “the main oil passage extending in the axial direction of the camshaft”. The drawings submitted 12/04/2019, were reviewed, and appear to show a main oil passage 14 extending in an axial direction (fig. 1-2 and 4), as claimed. However, the examiner can not find where the drawings show “the main oil passage Claims 2-5 are further rejected for depending upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Genise et. al. (U.S. 20190234248).
Regarding claim 1, as best understood, Genise teaches a cylinder head (fig. 141; cross section shown) configured to be provided in an internal combustion engine that includes at least one valve drive mechanism (as shown in fig. 141; note, two valve drive mechanism shown) including a hydraulic lash adjuster (110) and a rocker arm (300), each of the at least one valve drive mechanism being configured to transmit rotation of a camshaft (fig. 140; exhaust cam 40, 
a hydraulic lash adjuster attachment portion provided with a hydraulic lash adjuster bore in which the hydraulic lash adjuster (110) is inserted (as shown in fig. 141);
a main oil passage (fig. 6; hydraulic fluid supply 804; [0276]) through which oil flows, 
the main oil passage being provided at a position away from the hydraulic lash adjuster bore in a direction that crosses an axial direction of the camshaft (via. 802-804, as shown in fig. 7), and 
the main oil passage extending in the axial direction of the camshaft (via. portions of 802, 803 as shown in fig. 6-7; note portions of 802 and 803 axially aligned with camshaft as shown in fig. 7; also note oil passage, connected to bottom of 110, shown in fig. 141, but not numbered);
a connection oil passage which connects the hydraulic lash adjuster bore and the main oil passage, and through which the oil is supplied to the hydraulic lash adjuster (as shown in at least fig. 6-7, and 141 as explained above); and
a side wall (left side of fig. 141, left 110 to left outermost wall; right side of fig. 141, right 110 to right outermost wall) that defines a radially outer portion of the hydraulic lash adjuster bore in the hydraulic lash adjuster attachment portion, the side wall including a first side wall portion (left side of fig. 141, left 110 to left outermost wall) and a second side wall portion (right side of fig. 141, right 110 to right outermost wall) and a thickness of the second side wall portion being greater than a thickness of the first side wall portion (as shown in fig.141).

Genise fails to teach a second side wall portion that is positioned closer to an opening of a hydraulic lash adjuster bore than a first side wall portion is.

However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Genise, to re-position the second wall portion, such that, the second side wall portion is positioned closer to an opening of a hydraulic lash adjuster bore than the first side wall portion is, since it has been held that rearranging parts (in this case, simply re-positioning the second wall portion) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Genise et. al. (U.S. 20190234248) in view of Miyashita (U.S. 20190277204)
Regarding claim 4, Genise teaches the cylinder head according to claim 1, and further teaches an ignition plug (fig. 139; 20; [0858]; spark plug tubes centered above each cylinder) is disposed between the intake valve and the exhaust valve (as further indicated via rocker arm 51, 61 position; note: rocker arms are situated above the valves; [0825;0845]).
However, Genise is silent regarding a direct injection injector being disposed between the intake valve and the exhaust valve such that an injection hole of the direct injection injector is positioned in a central portion of a combustion chamber.
Miyashita teaches an analogous engine (fig. 1) having a cylinder head (fig. 2; 50; [0038]), which also has an ignition plug (fig. 1; spark plugs 26a; [0032]) and a direct injection injector (fuel injection valves 24) disposed between the intake valve (28; [0033]) and the exhaust valve (32; 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Genise, such that/to incorporate a direct injection injector disposed between an intake valve and an exhaust valve  such that an injection hole of the direct injection injector is positioned in a central portion of a combustion chamber, as clearly suggested and taught by Miyashita, in order to facilitate the mixing of fuel and air, and to improve cold starting of the engine ([0019]).

Allowable Subject Matter
Pending the 35 U.S.C 112(b) rejection cited above, claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747